SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 15, 2009 SYNTHETIC FIXED-INCOME SECURITIES, INC. ON BEHALF OF: STRATSSM TRUST FOR DOMINION RESOURCES, INC. SECURITIES, SERIES 2005-6 (Exact Name of Registrant as Specified in Its Charter) Delaware 333-111858-18 52-2316339 001-32680 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Synthetic Fixed-Income Securities, Inc. 301 South College Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 214-6282 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The STRATSSM Trust For Dominion Resources, Inc. Securities, Series 2005-6, which we refer to herein as the “Trust,” was formed pursuant to the Base Trust Agreement, dated as of September 26, 2003, between Synthetic Fixed-Income Securities, Inc., as depositor, and U.S. Bank Trust National Association, as trustee and securities intermediary, as supplemented by the STRATSSM Certificates Series Supplement 2005-6 in respect of the Trust dated as of November 21, 2005. Item 8.01. OTHER EVENTS On September 15, 2009 distribution was made to the holders of the certificates issued by the Trust.Specific information with respect to the distribution is filed as Exhibit 99.1 hereto. No other reportable transactions or matters have occurred during the current reporting period. Dominion Resources, Inc., the issuer of the underlying securities, is subject to the information reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).For information on Dominion Resources, Inc. please see its periodic and current reports filed with the Securities and Exchange Commission (the “Commission”) under its Exchange Act file number, 001-08489.The Commission maintains a site on the World Wide Web at “http://www.sec.gov” at which users can view and download copies of reports, proxy and information statements and other information filed electronically through the Electronic Data Gathering, Analysis and Retrieval system, or “EDGAR.”Periodic and current reports and other information required to be filed pursuant to the Exchange Act, by Dominion Resources, Inc. may be accessed on this site.Neither Synthetic Fixed-Income Securities, Inc. nor the Trustee has participated in the preparation of such reporting documents, or made any due diligence investigation with respect to the information provided therein.Neither Synthetic Fixed-Income Securities, Inc. nor the Trustee has verified the accuracy or completeness of such documents or reports.There can be no assurance that events affecting the issuer of the underlying securities or the underlying securities themselves have not occurred or have not yet been publicly disclosed which would affect the accuracy or completeness of the publicly available documents described above. Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS (c) The following exhibit is filed as part of this report: Trustee’s Distribution Statement to the STRATSSM Certificates, Series 2005-6 for September 15, 2009 Scheduled Distribution Date. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Synthetic Fixed-Income Securities, Inc. By:/s/ Brianna White Name: Brianna White Title: Vice President Date:September 15, 2009 3 EXHIBIT INDEX Exhibit Number Description Trustee’s Distribution Statement to the STRATSSM Certificates, Series 2005-6 for September 15, 2009 Scheduled Distribution Date. 4
